— Appeal by the plaintiff from (1) an order of the Supreme Court, Queens County (Posner, J.), dated September 13, 1994, and (2) a judgment of the same court, entered October 28, 1994.
Ordered that the appeal from the order is dismissed (see, Matter of Aho, 39 NY2d 241, 248); and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice Posner at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.